DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 9-12, filed 10-19-2020, with respect to 101 rejection have been fully considered and are persuasive.  The rejection has been withdrawn. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4-5, 7, 18, 21, 28-30, 33, 36-38, 40-42, 47, 49, 51 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Fishman et al, U.S. Patent Application Publication 2012/0059825 (“Fishman”)
28. (Currently Amended) A method comprising: 

receiving, while the content asset is being sent to the user device, a plurality of events associated with the content asset (See e.g. [0015] on obtaining content-related information/event such as currently viewed, being recorded, scheduled, etc.); 
selecting, from the plurality of events and based on a minimum threshold quantity of events, a subset of events associated with the content asset (See e.g.  [0015] on using content-related information/event such as currently viewed, being recorded, scheduled, etc. to generate hot list.  See also e.g. [0033] on predetermined threshold value);
determining, based on the subset of events, a second recording decision for the content asset and the user device (See e.g.  [0016] on personalized hot list.  Before a hot list is provided to a viewer, it may be personalized for the viewer by determining how relevant the items in the hot list are to that particular viewer and presenting to the viewer only those programs that have been determined to be of high relevance to the viewer generating a customized playlist.  See also e.g. [0037] on customized playlist); and
 automatically causing, based on the first recording decision or the second recording decision, the user device to record at least a portion of the content asset (See e.g.  [0017] on trigger recording of certain program).

4. (Currently Amended) The method of claim 28, wherein the subset of events comprises one or more events indicating a change in an amount of scheduled recordings of the content asset (See e.g. [0015] on scheduled recording).



7. (Currently Amended) The method of claim 28, wherein the subset of events comprises one or more events indicating tuning behavior associated with a service (See e.g. [0017] on tuning into suggested channel).

21. (Currently Amended) The method of claim 28, wherein the subset of events comprises one or more events indicating a change in a quantity of views of the content asset while the content asset is being sent to the user device (See e.g. [0031] on content related data such as viewership information).

29. (Currently Amended) The method of claim 28, wherein the determining the second recording decision comprises; updating, based on the subset of events, the popularity of the content asset; and determining that the updated popularity, of the content asset, satisfies a second threshold (See e.g. [0031]-[0033] on content related data such as changes in viewership, trending program.  Examiner note: viewership indicated popularity).

38. (Currently Amended) The method of claim 28, wherein the subset of events comprises one or more events indicating activities associated with the content asset on one or more social networks (See e.g. [0031] on content related data from on-line social communities.  See also e.g. [0033] on program has been referenced in microblog or on-line social network news feeds).


41. (Currently Amended) The method of claim 28, wherein the subset of events comprises one or more events indicating a change in count of devices scheduled to record a series of content assets associated with the content asset (See e.g.  [0015] on using content-related information/event such as currently viewed, being recorded, scheduled, etc. to generate hot list.  See also e.g. [0031] on change in viewership.  Examiner Note: change in viewership of scheduled program indicated change in count of device scheduled).

42. (Currently Amended) The method of claim 28, wherein the subset of events comprises remote control commands associated with the content asset (See e.g.  [0015] on using content-related information/event such as currently viewed, being recorded, scheduled, etc. to generate hot list.  See also e.g. [0025] on user input device such as remote control.  Examiner note: As such, content-related information/event such as currently viewed, being recorded, scheduled, etc. also indicated remote control commands associated with the content asset).  

51. (New) The method of claim 28, wherein the automatically causing comprises beginning a recording of the content asset after a scheduled transmission of the content asset has begun (See e.g.  [0015] on using content-related information/event such as currently viewed, being recorded, scheduled, etc. to generate hot list.  See also e.g. [0017] on scheduled recording).


determining, based on a predicted popularity of a content asset, that the content asset is not to be recorded by a user device of a plurality of user devices (See e.g. [0014] on determining a list of popular content items based on collected information.  Examiner Note: the list only indicate popular content but the content is not to be record yet); 
updating, while the content asset is being sent to the plurality of user devices and based on a subset of events occurring during a moving time window, the predicted popularity, wherein a beginning point of the moving time window is based on a current time (See e.g. [0015] on obtaining content-related information/event such as currently viewed, being recorded, scheduled, etc.  Examiner Note: those events indicated current as well as future events); and 
automatically causing, based on the updated predicted popularity, the user device to record at least a portion of the content asset (See e.g.  [0017] on trigger recording of certain program).  

18. (Previously Presented) The method of claim 30, further comprising: sending, to the user device and based on the updated predicted popularity, a user interface comprising an indication of a scheduled time that the content asset is to be sent (See e.g. [0031]-[0033] on content related data such as changes in viewership, trending program.  Examiner note: viewership indicated popularity).

47. (Currently Amended) The method of claim 30, wherein the subset of events comprises events indicating one or more of: 
a change in an amount of scheduled recordings of the content asset (See e.g.  [0015] on scheduled);

tuning behavior associated with a service (See e.g. [0017] on tuning into suggested channel); 
a change in a quantity of views of the content asset while the content asset is being sent to the user device (See e.g. [0031]-[0033] on changes in viewership, trending program); 
activities associated with the content asset on one or more social networks (See e.g. [0031] on content related data from on-line social communities.  See also e.g. [0033] on program has been referenced in microblog or on-line social network news feeds); 
a change in a count of scheduled recordings of a series of content assets associated with the content asset (See e.g.  [0015] on using content-related information/event such as currently viewed, being recorded, scheduled, etc. to generate hot list.  See also e.g. [0031] on change in viewership.  Examiner Note: change in viewership of scheduled program indicated change in count of device scheduled); or 
remote control commands associated with the content asset (See e.g.  [0015] on using content-related information/event such as currently viewed, being recorded, scheduled, etc. to generate hot list.  See also e.g. [0025] on user input device such as remote control.  Examiner note: As such, content-related information/event such as currently viewed, being recorded, scheduled, etc. also indicated remote control commands associated with the content asset).

49. (New) The method of claim 30, further comprising selecting the subset of events based on a minimum threshold quantity of events (See e.g.  [0015] on using content-related information/event such as currently viewed, being recorded, scheduled, etc. to generate hot list.  See also e.g. [0033] on predetermined threshold value).


determining, prior to a first content asset being sent to a user device, that the first content asset is not to be recorded by a user device (See e.g. [0014] on determining a list of popular content items based on collected information.  Examiner Note: the list only indicate popular content but the content is not to be record yet);
receiving, while the first content asset is being sent to the user device, a plurality of events associated with the first content asset (See e.g. [0015] on obtaining content-related information/event such as currently viewed, being recorded, scheduled, etc.  Examiner Note: those events indicated current as well as future events);
determining a moving time window comprising a beginning point based on a current time (See e.g. [0015] on obtaining content-related information/event such as currently viewed, being recorded, scheduled, etc.  Examiner Note: those events indicated current as well as future events);
selecting, from the plurality of events, a subset of events occurring within the moving time window (See e.g.  [0015] on using content-related information/event such as currently viewed, being recorded, scheduled, etc. to generate hot list.  Examiner Note: the list of programs is a subset of all available programs); and 
automatically causing, based on the subset of events, the user device to record at least a portion of the first content asset (See e.g.  [0017] on trigger recording of certain program).  

Claims 36-37 are drawn to claims 47, 49 and are rejected for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 48, 50 are rejected under 35 U.S.C. 103 as being unpatentable over Fishman et al, U.S. Patent Application Publication 2012/0059825 (“Fishman”) in view of Spivack, U.S. Patent Application Publication 2011/0289422 (“Spivack”).
Regarding claim 10, Fishman teach the method of claim 30 but do not teach updating an advertising rate. Spivack teaches “determining, based on the updated predicted popularity, a updated advertising rate” (Spivack ¶¶0204-0205, “A temporal index can include, or be used for recording, generating, computing, or relating to, analytics data and other data that provides information for conducting predictive analytics about audience demand and projected audience attendance for online events, user behavior with respect to online events, advertisements, or event tickets. … In some instances, the temporal index can include or be used for generating, computing, or relating to, analytics data and other data that can be useful to advertisers for 
The artisan of ordinary skill, starting with the method of determining popularity of content of Fishman, would have appreciated the benefit of updating an advertising rate during the sending of an item and as the predicted popularity changes as proposed by Spivack. The ordinarily-skilled artisan would readily see the benefits of adjusting advertising costs, which would provide the well-known, predictable, and expected results of maximizing ad revenue. The artisan of ordinary skill would have been motivated to combine Fishman with Spivack, as proposed above, at least because both are directed to a popularity of entertainment items.
Therefore, a person having ordinary skill in the art at the effective filing date of the invention would have found it obvious to combine the method of determining popularity of content of Fishman with the advertising cost adjustment of Spivack to achieve the well-known and expected benefit of receiving optimal revenue for new media items.

Response to Arguments
Applicant's arguments filed 10-19-2020 have been fully considered but they are not persuasive. 
In re pgs. 8-9, applicant argues Fishman fails to teach amended limitations.
In response, the Examiner respectfully disagrees.  Please see the rejection above that Fishman still disclose the amended limitations.
Specifically, applicant argues

    PNG
    media_image1.png
    260
    677
    media_image1.png
    Greyscale

In response, the Examiner respectfully disagrees.  
1) Fishman disclosed content-related data/event can be based on popularity, which may be calculated by total number of viewers or recording being above a predetermined threshold value.  Such teaching clearly reads on the claimed limitation of “minimum threshold quantity of events”.  
2) “subset” by definition, can include the set itself.  In other word, even if “all” data are being collected, it is still within the scope of a “subset”.  Not the method that Fishman clearly disclose filtering hot list to generate a customized list in [0015]-[0016], [0037].  The customized list is clearly a “subset” of the hot list selected for a particular user.

In re pg. 9, applicant argues Fishman fails to teach amended limitations.

    PNG
    media_image2.png
    187
    649
    media_image2.png
    Greyscale


Specifically, event occurring during “a moving time window” with a “beginning point…based on current time” simply means future event.  Fishman clearly disclose scheduled event in [0015].

In re pg. 9, applicant argues Fishman fails to teach amended limitations.

    PNG
    media_image3.png
    148
    645
    media_image3.png
    Greyscale

In response, the Examiner respectfully disagrees.  Please see the rejection above that Fishman still disclose the amended limitations.
Again, event occurring during “a moving time window” with a “beginning point…based on current time” simply means future event.  Fishman clearly disclose scheduled event in [0015].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUT WONG whose telephone number is (571)270-1123.  The examiner can normally be reached on M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 5712723768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUT WONG/Primary Examiner, Art Unit 2121